Citation Nr: 0932612	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  05-19 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service-connection for 
asthma, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service-connection for a 
low back disability, and if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to 
September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In his May 2005 Substantive Appeal, the Veteran indicated 
that he wanted a hearing before a member of the Board.  In 
May 2009, the RO notified the Veteran of a hearing scheduled 
in July 2009.  The Veteran failed to report for the hearing.  


FINDINGS OF FACT

1.  The June 2002 rating decision, in which the RO denied 
service-connection for asthma and a low back disability, is 
final.  

2.  Evidence added to the record since the June 2002 rating 
decision, that is not redundant or cumulative of evidence 
already of record, raises a reasonable possibility of 
substantiating the claims for service-connection for asthma 
and a low back disability.

3.  The Veteran has suffered from asthma during the period of 
the current claim and appeal and that asthma had onset during 
the Veteran's active service.  

4.  A current low back disability did not have onset during 
the Veteran's active service and is unrelated to his active 
service.  


	



CONCLUSIONS OF LAW

1.  The June 2002 rating decision, in which the RO denied 
service connection for asthma and a low back disability, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  

2.  New and material evidence has been added to the record 
since the June 2002 rating decision and the claims for 
service-connection for asthma and a low back disability must 
be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  

3.  The criteria for service-connection for asthma have been 
met.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

4.  The criteria for service-connection for a low back 
disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires 
competent evidence of (1) a current disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed inservice disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Prior to receipt of the Veteran's claims that led to the 
decision on appeal, the RO had denied earlier claims from the 
Veteran for service-connection for asthma and a back 
disability.  Once the RO denies a claim, the claimant has an 
opportunity to initiate an appeal to the Board.  See 38 
U.S.C.A. § 7105.  An appeal to the Board is initiated by 
receipt of a notice of disagreement by VA within one year of 
the mailing of the decision to the Veteran.  38 U.S.C.A. 
§ 7105(b); 38 C.F.R. § 20.302(a).  A notice of disagreement 
is a written statement which can be reasonable construed as 
disagreement with the decision and a desire for appellate 
review.  38 C.F.R. § 20.201 (2008).  If no appeal is 
initiated, the decision becomes final.  Id.  

The RO denied service-connection for asthma in a November 
1997 rating decision, a copy of which, along with a copy of 
his appellate rights was mailed to the Veteran and his 
representative that same month.  There is no evidence of 
record that the Veteran or his representative initiated an 
appeal of that decision.  

The RO denied service-connection for asthma and a low back 
disability in a July 1999 rating decision.  Copies of that 
decision and of the Veteran's appellate rights were mailed to 
the Veteran and his representative that same month.  In a 
letter received from the Veteran within one year of the 
mailing of that decision, the Veteran expressed 
dissatisfaction with that decision but did not express an 
intent to appeal that decision to the Board.  No other 
evidence of record within the one year period from the 
mailing of the decision indicates an intent on the part of 
the Veteran to appeal the decision to the Board.  Because 
there is no document that can be reasonably construed as a 
desire for appellate review, the July 1999 rating decision is 
final.  

The RO again denied service-connection for asthma and a low 
back disability in June 2002.  A copy of that decision and a 
copy of the Veteran's appellate rights were mailed to the 
Veteran and his representative that same month.  The next 
document received by the RO, which addressed these claims, 
was received in November 2003, more than one year after the 
mailing of the June 2002 rating decision.  Therefore, an 
appeal of that decision was not initiated.  

The 1997, 1999, and 2002 rating decisions are final.  
Generally, final decisions may not be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
Hence, before reaching the issue of whether service-
connection is warranted, the Board must first determine 
whether the claims may be reopened.  See Elkins v. West, 12 
Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. 
§ 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant of evidence previously of record, 
and which by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).

The Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

The bases for the previous denials of service-connection for 
a back disability were that there was no evidence of a back 
injury during the Veteran's service and that the evidence 
failed to show that the Veteran's current back disability had 
is onset during military service or that he had a back 
disability that existed prior to his entrance into service 
that was aggravated by his service.  

Service-connection for asthma was previously denied on the 
basis that the Veteran had asthma when he entered service and 
that the evidence failed to show that this pre-existing 
asthma was aggravated by his service.  

Prior to the last final denial of these claims, the record 
included treatment notes from private physicians and service 
treatment records.  Also of record were letters from 
"R.H.", M.D. and "C.A." M.D.  In a November 1998 letter, 
Dr. R.H. opined that the Veteran's asthma and chronic low 
back pain were aggravated by his service in Vietnam.  He 
referred to the Veteran's activities building bunkers, 
digging ditches, and sandbagging and his exposure to toxic 
fumes as related to this aggravation.  

In November 2003, VA received a letter in which Dr. R.H. 
again opined that it was more likely than not that the 
Veteran's asthma was exacerbated during his Vietnam service.  
This letter referred to weather conditions as related to this 
exacerbation, and, as such, was sufficiently different than 
the letter received from Dr. R.H. in November 1998 so as to 
constitute new evidence, rather than evidence redundant of 
the 1998 letter.  

Also in November 2003, VA received a letter in which Dr. R.H. 
related that the Veteran had reported that he injured his 
back in 1967 picking up sandbags.  Dr. R.H. expressed his 
belief that the Veteran's chronic low back pain began with 
this injury.  Again, this letter was sufficiently different, 
referring to a date of injury, from the letter received from 
Dr. R.H. in November 1998 to constitute new evidence.  

These two letters were written after the last final denials 
in 2002, go to the bases for those denials, and raise a 
reasonable possibility of substantiating the claims.  Hence, 
the claims must be reopened.  

During the process of determining whether to reopen finally 
denied claims, the Board does not weigh evidence.  See Elkins 
12 Vet. App. at 218-19 (holding that the Board must reopen a 
claim before weighing the probative value of the evidence).  
However, having reopened the claim, the Board must assign 
probative weight to the evidence of record and then compare 
the total weight of the favorable evidence to the total 
weight of the unfavorable evidence to determine whether 
service-connection must be granted  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (stating that the Board has 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence").  
Asthma - merits

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  

For conditions that are not noted at entrance into service, 
there must be clear and unmistakable evidence that the 
condition both pre-existed service and was not aggravated 
during service.  Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).  The Court has explained that clear and 
unmistakable evidence is evidence that "cannot be 
misinterpreted and misunderstood, i.e., it is undebatable."  
Vanserson v. West, 12 Vet. App. 254, 258-59 (1999) (citing 
definition of "clear and unmistakable error" in Russell v 
Principi, 3 Vet. App. 310, 313-14 (en banc)).

An induction report of medical history, dated in November 15, 
1965, shows that the Veteran checked a box indicating that he 
did not then have nor had ever had asthma.  The second page 
of this history report includes a physician's summary that 
states "Asthma - [illegible] - states it came back mon & 
makes him cough - has not seen a doctor   Short of breath 
while working."  

This is not a clinical finding of asthma but merely a report 
of what the Veteran told someone.  His induction report of 
medical examination, dated in November 15, 1965, is of record 
but contains no notation that he suffered from asthma prior 
to entrance into service.  Rather, this report shows that he 
had a normal clinical evaluation of his chest and lungs.  A 
November 22, 1965 dispensary note includes the following:  
"claims to have had asthma for past 12 years."  

The historical reports of November 15 and November 22 do not 
constitute a noting of asthma at entrance into service.  The 
Court has repeatedly found that in cases where the induction 
examination did not contain a medical diagnosis of the 
condition the condition was not noted at entrance into 
service.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (asthma 
not noted where induction examination did not state that the 
Veteran had asthma at the time of induction and clinical 
evaluations conducted at the time of that examination showed 
no abnormalities of Veteran's lungs or chest); see also 
Miller v. West, 11 Vet. App. 245, 346 - 48. (neuropsychiatric 
disorder not noted although Veteran indicated on induction 
examination that he had previously suffered from psychiatric 
symptoms).  

The induction examination from November 1965 indicates that 
the Veteran had a normal clinical evaluation of his chest and 
lungs.  This is similar to the facts in Crowe, cited above.  
There was no clinical finding that the Veteran had asthma 
until October 1966, where an impression was rendered of 
asthmatic bronchitis.  

The Board has considered whether the Veteran's report in 
November 1965 can be considered clear and convincing evidence 
of asthma that preexisted his entrance into service.  There 
is no indication that the Veteran has any medical expertise 
beyond that of a layperson.  While a layperson is competent 
to report symptoms, he or she is not competent to provide a 
diagnosis of a disease that is not readily identifiable from 
readily observable characteristics.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (layperson not competent to diagnosis 
asthma); Barr v. Nicholson, 21 Vet. App. 303 (2007) (when a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions). 

Laypersons are also competent to report a contemporaneous 
diagnosis.  Jandreau 492 F.3d at 1377.  In the instant case, 
however, there is no indication that the Veteran was 
reporting a contemporary diagnosis when he informed the 
dispensary personnel that he had asthma.  

The Board does not find the Veteran's lay opinion that he had 
asthma prior to service to constitute clear and unmistakable 
evidence that asthma preexisted service.  There is no clear 
and unmistakable evidence of record that the Veteran had 
asthma prior to entrance into service.  The lack of a 
diagnosis of asthma by medical personnel until October 1966, 
almost a year after entrance into service, militates strongly 
against a finding that the Veteran's asthma preexisted his 
entrance into service.  

During service the Veteran was diagnosed with asthma in 
October 1966, sought treatment again in May 1967, the 
impression was again bronchial asthma.  He was seen again at 
the end of June 1967, x-rays were negative for pneumonia.  A 
report of separation examination from September 1967 shows a 
normal clinical evaluation of the Veteran's chest and lungs. 
This evidence is somewhat conflicting.  The treatment and 
diagnosis of asthma during service shows that the Veteran had 
the claimed disability during service, while the separation 
examination is some evidence that the disability may not have 
been present at separation from service and may not have been 
chronic.  

Post-service, the first reports of respiratory problems are 
found in June 1971 notes from Petaluma Valley Hospital.  In 
July 1971, he was diagnosed with bronchitis.  In October 
1971, he was diagnosed with asthmatic bronchitis.  This was 
followed by diagnoses of bronchitis in November and December 
1972.  The next evidence of respiratory disease is found in 
Santa Rosa Memorial Hospital records from November 1994.  
Notes show he was treated for bronchitis with an asthmatic 
component in 1996 at this hospital.  

Of record are clinical notes showing treatment of the Veteran 
by "R.H.", M.D. for asthma and acute bronchitis in 1998, 
1999, and 2000.  In a June 2000 letter, C.A., M.D., who was 
in the same practice as Dr. R.H., stated that he originally 
started care for the Veteran in June 1971 and that he was 
first seen for bronchitis and asthmatic bronchitis is October 
1971.  

In February 2004, the Veteran underwent a VA respiratory 
system examination.  During this interview, the Veteran 
related to the examiner that he had suffered from childhood 
asthma which started prior to age 7 or 8.  He reported that 
he was hospitalized two or three times before this age for 
pneumonia and subsequent to that that he had asthma flares 
two times per year, particularly in the fall and winter which 
required treatment by a physician.  He denied regular 
treatment other than when hospitalized.  He reported that 
these exacerbations lasted two to three weeks.  He reported 
that he entered the military in 1965 and had four attacks 
from November 1965 to June 1967 which required medical 
treatment.  He also reported that in 1971 he began regular 
treatment including use of inhalers.  He reported that more 
recently he had been suffering from seasonal problems but 
that the overall frequency of attacks was similar to that 
which occurred in the military and prior to the military.  

The physician reported that review of the claims file showed 
that the Veteran had moderate obstructive disease since July 
1998.  Under a section for 'diagnosis' the examiner explained 
as follows:  

Based on the pattern that is described 
within the service medical records and 
based on what the Veteran is describing, 
it is clear that the Veteran had a 
respiratory condition, most likely 
asthma, predating the service in the 
military, and the pattern of attacks 
seems similar before entering the 
military, during the military and after 
the military.  The Veteran has not been 
on regular treatment per his history 
although there is documentation of 
occasional treatment with steroids in the 
past.  He currently is on no daily 
medications and has not had attacks since 
05/03.  Based on this history, it is the 
opinion of this examiner that the 
Veteran's asthma is not as likely as not 
related to his service and is not likely 
as not exacerbated by his time in the 
service.  

This opinion is not clear and unmistakable evidence that the 
Veteran's asthma preexisted entrance into service and is not 
clear and unmistakable evidence that his asthma was not 
aggravated during his active service.  As stated above, the 
Veteran's report of what disease he had prior to service is 
not competent evidence.  Furthermore, the examiner's finding 
of no aggravation is stated in a "likely as not" standard 
and does not constitute clear and unmistakable evidence of 
lack of aggravation.  

As neither preexistence of asthma nor lack of aggravation of 
asthma during service has been demonstrated by clear and 
unmistakable evidence, the Veteran is presumed to have been 
in sound condition upon entrance into service.  See Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Clearly, the Veteran's asthma was present during service as 
he was diagnosed with asthma during service.  The first 
element of a service-connection claim is therefore met.  
Clinical records from Dr. R.H. show that the Veteran was 
assessed with and treated for asthma in October 2004.  Thus, 
he has had the claimed disability at some point since he 
filed his claim to reopen in November 2003.  This satisfies 
the requirement of a "current" disability.  Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998) (to be present as a current 
disability, the claimed condition must be present at the time 
of the claim for benefits, as opposed to sometime in the 
distant past).  The Gilpin requirement that there be a 
current disability is satisfied when the disability is shown 
at the time of the claim or during the pendency of the claim, 
even if the disability subsequently resolves.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  Of note is there is 
no evidence since October 2004 that his asthma has resolved, 
the Board only here makes a finding that the requirement that 
the Veteran have the claimed disability contemporaneous to 
his claim as opposed to the distant past has been met.  

As per the February 2004 examination, the Veteran continued 
to suffer the same symptoms post-service as he did during 
service.  This establishes the third and last element of a 
service-connection claim, a nexus between the Veteran's 
asthma suffered contemporaneous to his current claim and his 
service.  

Because all elements for service-connection of the Veteran's 
asthma have been met, service connection for asthma must be 
granted.  

Because the Veteran is presumed to have been sound when he 
entered into service, the entire extent of disability 
suffered from his asthma is subject to compensation.  See 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2003).  

Low back disability - merits

The Veteran claims that he suffers from a low back disability 
from picking up heavy objects during service, e.g., sandbags.  

In a July 2009 Brief, the Veteran's representative argued 
that the Veteran is a verified combat veteran and that 
therefore 38 U.S.C.A. § 1154 confers certain presumptions 
with regard to his claims for service connection.  

First, the Board does not find that the Veteran was shown to 
have engaged in combat with the enemy or that he is a 
"verified" combat veteran.  Regardless, the Board will 
assume, without deciding, that the provisions of 38 U.S.C.A. 
§ 1154(b) apply to this case.  That is, the Board will assume 
that the Veteran suffered an injury of his low back during 
service by lifting heavy objects.  

38 U.S.C.A. § 1154(b) provides as follows:  

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran. Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full. 

Section 1154(b) operates only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service; it does not 
operate to link the claimed disability etiologically to the 
current disorder.  Libertine v. Brown, 9 Vet. App. 521, 522-
23 (1996).  Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).  As the Court held in Dalton v. Nicholson, 
21 Vet.App. 23, 37 (2007), "under 1154(b), lay statements 
may be sufficient to establish the in-service incurrence of 
an injury or disease, but application of that section does 
not alter the fundamental requirements of a current 
disability or a medical nexus to service." Id.  

Even when the combat presumption applies, a "veteran seeking 
compensation must still show the existence of a present 
disability and that there is a causal relationship between 
the present disability and the injury, disease, or 
aggravation of a preexisting injury or disease incurred 
during active duty."  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed.Cir.2004).  In other words, § 1154(b) only relaxes 
the evidentiary standard as to what happened during service; 
it does not have any effect on whether the Veteran has the 
claimed disability at present or, if he does, whether there 
is a link, or nexus, between the current condition and the 
in-service injury.  

Assuming, without deciding, that the Veteran did experience 
back pain during service after lifting sandbags or other 
heavy objects the Board will now discuss the post-service 
evidence.  

The Board must first determine whether competent evidence 
shows the Veteran to have a low back disability at any time 
since he filed his claim to reopen in November 2003.  Listed 
in March 2004 treatment notes for past medical history is an 
entry for chronic low back pain secondary to degenerative 
disc disease.  An April 2004 note states that the Veteran 
sought treatment for his low back following a fall the day 
before during which he landed directly on his back.  Dr. R.H. 
assessed low back pain secondary to a contusion injury.  In 
January 2004 notes, Dr. R.H. provide that the Veteran had 
occasional chronic low back pain which tended to be worse in 
damp weather.  

In February 2004, the Veteran underwent a VA examination of 
his back.  After examination of the Veteran and review of his 
claims file the Veteran provided a relevant diagnosis as 
follows:  "Chronic low back pain possible due to 
degenerative joint disease changes of the posterior elements 
of L4-5 with no evidence for lumbosacral radiculopathy."  

In his discussion of the Veteran's medical history, the 
physician remarked that x-rays from July 2002 did not show 
any disc space narrowing, only mild cupping at the endplates.  
The physician also reported that degenerative changes were 
noted of the posterior elements with sclerosis of the 
posterior elements of L4 and L5.  He also reported that there 
was no neural foraminal narrowing noted.  

Thus, there are clinical findings to explain the Veteran's 
low back pain.  This sufficiently establishes the first 
element of a service-connection claim, that he has had the 
claimed back disability during the course of the current 
claim.  

The next question is whether the Veteran's current back 
disability, supported clinically only by evidence of 
degenerative joint disease, or arthritis, is related to a 
reported sore back during service.  

The claims file contains numerous treatment records as well 
as statements from the Veteran and statements from medical 
practitioners.  Notably, one of the Veteran's treating 
physicians, Dr. R.H., and a physician who conducted a 
compensation and pension examination of the Veteran in 2004, 
have provided opinions regarding whether there is a nexus 
between his current low back disability and service.  Dr. 
R.H.'s opinion is favorable to the Veteran's claim and the VA 
examiner's opinion is unfavorable to his claim.  

As stated above, the Board, as fact finder, has a duty to 
evaluate all probative evidence of record, assigning 
probative weights to the respective evidence, and then 
determining whether the evidence is at least in equipoise, 
which would result in a grant of benefits, or the 
preponderance of the evidence is against the claim, which 
would result in a denial of benefits.  In Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  

Additionally, the thoroughness and detail of a medical 
opinion are among the factors for assessing the probative 
value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  

In a more recent case, the Court provided additional guidance 
as to the weighing of medical opinion evidence.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In that case, 
the Court found that guiding factors in evaluating the 
probity of a medical opinion are whether the opinion was 
based on sufficient facts or data, whether the opinion was 
the product of reliable principles and methods, and whether 
the medical professional applied the principles and methods 
reliably to the facts of the case.  Id. at 302.  The Court 
also stated that most of the probative value of a medical 
opinion lies in its reasoning and that an opinion that 
contains only data and conclusions is not entitled to any 
probative weight.  Id.  at 304.  

The first report of record of low back symptoms is found in 
October 1971 treatment notes, from Dr. R.H.'s office.  These 
notes document the Veteran's report of bilateral soreness in 
the sacral area that progressively worsened while sorting 
mail and loading and unloading mail trucks and then eased 
when he returned home.  These notes also provide that the 
Veteran's back pain started while working as a delivery truck 
driver and had become worse since working for the Post 
Office.  The Veteran recalled no specific injury but reported 
a history of intermittent trouble for the past 18 months.  

The word which the Board has interpreted as "months" is 
written in nearly illegible handwriting.  However, given the 
context, it fits best that the units referred to are months 
(and no longer unit of time).  For example, if the units were 
"years" it would mean that the Veteran was a delivery truck 
driver as a young child.  He was diagnosed with low back 
strain.  

There is no mention of his military service, which tends to 
show that an injury during military service was not a 
consideration as to the Veteran's low back symptoms.  

August 1973 treatment notes from "R.G.", M.D. document the 
Veteran's next report of low back pain.  He reported that he 
had a low back ache of one year duration.  He also reported 
that he worked as a mail handler and lifted 70 to 120 pounds 
and had to bend over to get mail in and out of trucks.  This 
physician listed a number of measurements, including the 
lengths of each leg, indicating a one quarter inch difference 
in leg lengths.  "R.J.", M.D., a radiologist, stated that 
measurements of August 1973 x-rays revealed a 2 centimeter 
difference in the lengths of the Veteran's right and left 
lower extremities.  As an impression of the x-rays, Dr. R.J.  
provided that the Veteran had a transitional lumbosacral 
vertebra and a leg length discrepancy or two centimeters.  He 
recommended that the Veteran wear a one half inch lift on the 
outside of his shoes.  

In April 1974, Dr. R.G. noted the following:  

Karate seemed to have agravated (sic) his 
back.  On examination he had a 
paraspinous muscle on the right to a 
minimal degree.  His back ranged well in 
both directions.  His posture is still 
slouching in the dorsal spine.  Use his 
back with care and avoid exceeding its 
capacity.  Light duty work for two weeks.  

In July 1975, Dr. R.G. suggested that the Veteran get good 
shoes for running.  In April 1978, he prescribed a one-half 
inch heel lift.  None of the notes from Dr. R.G. mention the 
Veteran's military service.  

In November 1979 notes, Dr. R.H. documented that the Veteran 
reported pain of the lower back of 24 hours duration.  Dr. 
R.H. found marked lumbar muscle spasm and tenderness.  Again, 
there is no mention of the Veteran's military service.  

The next report of low back pain comes a decade later in Dr. 
R.H.'s July 1989 treatment notes.  These reports end in 
December 1989.  He next reported low back pain in December 
1991, then again in May 1994.  "S.S.", R.P.T. provided 
results of a back examination in May 1994, assessing the 
Veteran with a long history of low back pain with possible S1 
joint involvement and overlying spasms of the left erector 
spinia.  Those notes also provide that the Veteran's gait was 
unremarkable, that his left lower extremity was 13 / 16 
(apparently inches) shorter than the right lower extremity 
and that he had poor posture.  X-rays revealed "mild 
arthritic changes."  These notes also include the comment 
"unsure of specific cause".  There is no mention of his 
military service, which tends to show that an injury during 
military service was not a consideration as to the Veteran's 
low back symptoms.  

Reports of the Veteran's back pain were documented by a 
physical therapist, Dr. R.H., and Rohnert Park Healthcare 
Center through 1997.  An x-ray report from Petaluma Valley 
Hospital, dated in February 1994 includes a conclusion of 
"[t]ransitional first sacral segment.  Minor posterior 
narrowing L4-5 and facet arthritis at L4-5, more left than 
right.  Question bone demineralization."  In February 1997, 
physical therapy progress notes include a diagnosis of "Low 
back pain - ? disc involvement."  

Up to this point, no clinical records, including none of the 
post service records from 1971 through 1997, contained any 
mention of the Veteran's military service.  There is no 
mention that the Veteran's back pain existed during the 
1960's or that his back pain was an aggravation of an injury 
of the 1960's.  This tends to show that any injury during the 
Veteran's service was not a factor in his post-service back 
symptoms.  

The Veteran's first claim for VA benefits for a back 
disability was received in May 1997.  In a statement dated in 
June 1997, he reported that he first had symptoms of this 
claimed disability in 1967 and was treated at the hospital in 
Long Binh.  

Of note is that the service treatment records show treatment 
in April 1967 for a slight laceration of the head after a 
wrench fell on the Veteran's head, May 1967 notes document 
his complaints of asthma; June 1967 notes document his 
complains of asthma, July 1967 notes document his complaints 
of urethral discharge; and August 1967 notes document his 
treatment for a facial cyst of 2 months duration.  But, there 
are no reports to indicate the nature or severity of any low 
back problems in 1967.  Hence, his service treatment records 
cannot provide any evidence favorable to his claim and in 
fact provide evidence against the claim.  

He was again treated for low back pain by Dr. R.H. in June 
1997 and from April to June 1998.  He was assessed with acute 
back strain in 1998.  Again, there is reference to recent 
injury but no reference to the Veteran's military service 
until a treatment note in October 1998.  

In that October 1998 note, Dr. R.H. stated "[n]eeds opinion 
from me concerning effect of service related exposures on His 
Back & Asthma problems."  A note from two weeks later states 
"Review VA papers . . . Revei[illegible] papers.  Will Write 
letter."  

The November 1998 letter signed by Dr. R.H. provides in its 
entirety as follows:  

I am writing this letter on behalf of Mr. 
[the Veteran].  He has asked me as his 
personal physician to give an opinion 
concerning any relationship between his 
military service in Vietnam and his 
ongoing problems of asthma and chronic 
back pain.  I have reviewed the records 
provided by [the Veteran].  During the 17 
months that he was in Vietnam, he was 
exposed to toxic fumes from explosives, 
cement dust, coal dust, and diesel fumes.  
He sought medical care for asthma on 
several occasions.  He worked 12 hour 
days doing heavy labor building bunkers, 
digging ditches and sandbagging.  Due to 
these conditions, I believe that it is as 
likely as not that his military service 
in Vietnam aggravated his medical 
problems of asthma and chronic low back 
pain.

In June 2003, VA received a second letter from Dr. R.H., 
dated in April 2003.  That letter in its entirety as far as 
reference to the Veteran's back, as follows: 

[The Veteran] has asked me to write this 
letter regarding his chronic low back 
pain.  He has been a patient in our 
office since 1971.  He has been seen 
periodically for flare-ups of chronic low 
back pain.  He was inducted into the 
military on November 15, 1965.  I have 
reviewed records that he as provided 
which indicate that at the time of his 
induction, he was felt to have a normal 
spine.  At that time, there was no 
history of musculoskeletal problems 
noted.  He also states that he had no 
history of back problems prior to 
entering the military.  Subsequently, 
while on active duty in 1967, he injured 
his low back while lifting sandbags.  
This occurred in or near Long Binh.  His 
records which I have are somewhat 
unintelligible, and I am not able to 
discern any recorded of treatment he 
might have received at that time.  He was 
seen by an orthopaedist in Santa Rosa in 
1973 and was noted to have a transitional 
lumbar vertebra and a leg length 
discrepancy, with his right leg being 2 
cm longer than his left.  Neither of 
these conditions was noted at the time of 
his induction into the Army.  As noted 
above, he has been seen periodically in 
our office for care related to his 
chronic low back problems.  I believe 
that it is as likely as not that his 
chronic low back pain began with this 
injury in 1967.  

The Board finds that these letters are afforded no probative 
weight.  Dr. R.H. does not offer any medical explanation of 
why he thinks the Veteran's low back pain persisted since 
service.  He does not even state that the Veteran's leg 
length discrepancy of 2 centimeters or his transitional 
lumbar vertebra is the cause of his low back pain.  He does 
not explain how heavy labor during service would have 
resulted in other than an acute incident of low back pain as 
opposed to a chronic disability.  The logic is not rooted in 
any discernible medical findings or expressed in terms of 
medical principles.  

Also damaging to the opinion is that Dr. R.H. leaves 
unexplained why the Veteran's chronic low back pain would 
been rooted in a 1967 incident as opposed to the first 
incident that he reported in the 1970's as the start of his 
back pain in the 1970's - that his then current back pain 
began while working as a delivery truck driver.  

Finally, when taking Dr. R.H.'s opinion together with the 
rest of the evidence of record, particularly the long 
association of the Veteran with Dr. R.H., it is apparent that 
the no one thought that the Veteran's low back pain reported 
in the 1970's had its onset in 1967 until the Veteran filed 
for VA compensation benefits in 1997.  In light of a detailed 
record, and a review of that record, by the Board, if the 
Veteran had experienced any similar pain from 1967 forward, 
it is reasonable to believe that he would have reported such 
in the context of seeking treatment as reasonable persons 
know that the history of an injury or illness is relevant for 
treatment purposes.  

What Dr. R.H.'s opinion amounts to is simply an endorsement 
of the Veteran's assertion that his current low back 
disability began with his pain in 1967.  Dr. R.H.'s opinion 
does not add any medical commentary and is unsupported by any 
meaningful rationale.  Hence his opinion is afforded no 
probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008).

After examining the Veteran in February 2004, and reviewing 
the claims file, which included the letters from Dr. R.H., 
the VA examiner opined that the Veteran's current low back 
disability was unrelated to his service.  In the examination 
report, the examiner discussed the Veteran's medical history, 
referring to the comments from Dr. R.H., his service 
treatment records, and his post service treatment history.  
The examiner stated that the current amount of degenerative 
joint disease changes of the Veteran's lumbosacral spine were 
common in persons of this age.  He attributed any current low 
back pain to this normal process.  

He also explained that there was no evidence of obvious leg 
length discrepancy.  He explained that he had not measured 
the lengths of the Veteran's legs but that while standing the 
Veteran's iliac crests and shoulders were level, "and there 
is no obvious biomechanical disadvantage even if there is 
some leg length discrepancy that I cannot notice, and if 
there is, it cannot be explained on the basis of his service 
in the Army."  

The Board finds this opinion highly probative because it is 
well reasoned.  No one has explained how, even if the 
Veteran's legs are not of exactly the same length, one leg 
would have become shorter from picking up sandbags during 
service and thus resulted in disability as opposed to a 
congenital condition would simply cause acute difficulties or 
soreness.  Also significant is that the examiner reported 
what he obviously saw as important, that any leg length 
difference resulted in no biomechanical problems.  

The Board recognizes that the examiner hinged a portion of 
his opinion on the absence of service treatment records 
documenting the low back injury during service.  With regard 
to the examiner's statement that the Veteran did not have any 
trauma to his lower extremities during service, there is not 
even an assertion to the contrary - the Veteran has reported 
to physicians only that he injured his back picking up 
sandbags, not that he injured his lower extremities.  

The examiner did state as follows:  

Thus, by examining all of the available 
medical evidence, I am unable to relate 
his current back symptoms to any injury 
in the service and unable to find any 
evidence of low back pain during the time 
of his active duty in the Army.  Thus it 
is likely as not that his chronic low 
back pain is due to age-related DJD 
[degenerative joint disease] changes and 
not at all connected to anything that 
happened during the time of active duty 
in the Army.  

The Board would be reluctant to deny this claim if the 
Veteran had (1) reported sometime in the first two decades 
after separation from service that his back had hurt since 
service, or (2) reported the inservice sandbag injury to 
medical practitioners during the first two decades after 
separation from service, or (3) had not reported that his 
back first hurt when he was working as a delivery truck 
driver and, as of October 1971, had been hurting for 18 
months.  

However, based on a total review of the record, given that 
the Veteran did not report to anyone for such a long period 
of time, in the midst of numerous consultations for 
treatment, that his back had hurt since service, that he had 
injured his back during service, or that his back had begun 
hurting prior to his time as a delivery truck driver, and 
given that the VA examiner found only typical arthritis to 
explain the Veteran's current back pain, the Board finds that 
the preponderance of competent and therefore probative 
evidence of record is against a finding that the inservice 
back injury resulted in a chronic back disability.  

The Board has not neglected to consider statements that the 
Veteran has submitted in support of his claim.  In a letter 
received in December 2004, the Veteran stated as follows:

The back exam, performed by Dr. [the 2004 
VA examiner], was cursory at best, It 
(sic) lasted approximately 20 minutes, no 
x-rays were taken, and he denied that the 
diagnosis of a transverse vertebra was 
impossible!  As noted in the report he 
did NOT measure the leg length 
discrepancy, first noted in 1973 by Dr. 
[R.G.], orthopedist, and affirmed by Dr. 
[R.H.] on subsequent exams.

In a letter received by VA in June 2005, the Veteran stated 
as follows:

My back problems are a result of the left 
leg being shorter by 13/ 16 th of an 
inch, and a Transverse Vertebra.  I 
contend that the condition was aggravated 
by countless hours of sandbagging, 
concrete work, and being bounced around 
by driving 5 ton dumps.  

Whether the examination was adequate, whether measurement of 
the Veteran's leg lengths or a finding of a transverse 
vertebra are significant, and whether the Veteran has a back 
disability today because of wear and tear on his back during 
service, are questions which the Veteran is not competent to 
offer a probative opinion.  These matters are complex medical 
questions and do not lend themselves to the opinion of a 
layperson.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder); Barr v. Nicholson, 21 Vet. App. 303, (2007) 
(stating "[s]ignificant in our caselaw is that lay persons 
are not competent to opine as to medical etiology or render 
medical opinions."); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions). 

Further, it is important for the Veteran to understand that 
the basis for the Board's decision is not simply the VA 
examination, but the service and post-service treatment 
records which are found to provide highly probative evidence 
against this claim, more probative that the VA examination in 
question.  

In summary, the preponderance of the evidence is against a 
finding that the Veteran's current low back disability is 
related to a low back injury during his active service.  
Hence, his appeal as to the RO's denial of service connection 
for a low back disability must be denied.  There is no 
reasonable doubt to be resolved as to this issue.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service- 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The instant appeal derives from claims by the Veteran to 
reopen previously denied claims for service-connection for 
asthma and a back disability.  With respect to such claims, 
VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  To satisfy this requirement, the 
Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id.  

Here, the RO did not inform the Veteran of the reason for the 
last final denial of service connection for asthma and a back 
disability.  However, as both the RO and the Board reopened 
the Veteran's claims the purpose of this notice requirement 
has been satisfied.  Absence of this notice is therefore 
harmless error.  

The remaining VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in January 2004 and March 2006.  
In the January 2004 letter, the RO informed the Veteran of 
the evidence required to substantiate his claims and of his 
and VA's respective duties in obtaining evidence.  That 
letter was sent prior to the initial adjudication of his 
claims by the RO.  In the March 2006 letter, the RO informed 
the Veteran as to how VA assigns disability ratings and 
effective dates.  

Although the March 2006 letter was sent after the initial 
unfavorable adjudication by the RO, the Veteran was given 
sufficient time and opportunity after that letter to respond 
and his claims were readjudicated by the RO by means of a 
Supplemental Statement of the Case sent to the Veteran and 
his representative in January 2009.  This cured the timing 
defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

VA has a duty to assist claimants in the development of 
claims.  This duty includes assisting the claimant in the 
procurement of service and other pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service and VA 
treatment records as well as records from the Social Security 
Administration.  Either submitted by the Veteran or obtained 
with VA's assistance, are all pertinent private treatment 
records identified by the Veteran, including records from 
"R.H.", M.D., "Santa Rosa Hospital", "R.G.", M.D., 
Petaluma Valley Hospital, Kaiser Permanente, and Physical 
Therapy of Rohnert Park.  In February 2004, VA afforded the 
Veteran adequate medical examinations.  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance is required to fulfill VA's duty to 
assist the Veteran in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received to reopen a 
claim for service connection for a skin disability of the 
Veteran's hands and feet, the claims are reopened.

Service-connection for asthma is granted.  

Service-connection for a low back disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


